DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claims 1-20 are rejected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 10, 12 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the tertiary treatment process comprises a disinfection process, a high-rate clarification process, a direct filtration process, or any combination thereof.” in lines 1-3. It is not clear if the claims requires a tertiary treatment process or only limited to a disinfection process, a high-rate clarification process, a direct filtration process, or any combination thereof when there is a tertiary treatment process therefore not required if there is an effluent filtration unit or barrier separation unit. In interests of advancing prosecution, it is interpreted that the claim requires a tertiary treatment process. 
Claim 10 recites “synthetic fabricated materials and shapes, and combinations thereof” in lines 2-3. It is not clear what synthetic fabricated materials and shapes is limited to therefore it is not clear what combinations thereof is limited to thus rendering the claim indefinite. 
Claim 12 recites “wherein the ballasted activated sludge secondary treatment aeration basin includes a first zone operating under anaerobic conditions, a second zone operating under anoxic conditions, a third zone operating under aerobic conditions, a fourth zone operated under anoxic conditions, and a fifth zone adapted to re-aerate the wastewater contained therein.” in lines 1-5.  It is not clear if the claim requires first, second, third, fourth and fifth zones when the ballasted activated sludge secondary treatment aeration basin has more than one zone therefore the second, third, fourth and fifth zones are not required when there is only one zone or if the claim requires additional zones to the one or more zones such that there are five zones. In interests of advancing prosecution, it is interpreted that the claim requires five zones. 
Claim 18 recites “wherein the tertiary treatment unit is adapted to include a disinfection process, a high-rate clarification process, a direct filtration process, or any combination thereof” in lines 1-3. It is not clear if the claims requires a tertiary treatment process or only limited to a disinfection process, a high-rate clarification process, a direct filtration process, or any combination thereof when there is a tertiary treatment process therefore not required if there is an effluent filtration unit or barrier separation unit. In interests of advancing prosecution, it is interpreted that the claim requires a tertiary treatment process.
Claim 19 recites “wherein the ballasted activated sludge secondary treatment aeration basin includes a first zone operating under anaerobic conditions, a second zone operating under anoxic conditions, a third zone operating under aerobic conditions, a fourth zone operated under anoxic conditions and a fifth zone adapted to re-aerate the wastewater contained therein.” in lines 1-5. It is not clear if the claim requires first, second, third, fourth and fifth zones when the ballasted activated sludge secondary treatment aeration basin has more than one zone therefore the second, third, fourth and fifth zones are not required when there is only one zone or if the claim requires additional zones to the one or more zones such that there are five zones. In interests of advancing prosecution, it is interpreted that the claim requires five zones.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-11, 13-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Antonneau (US 2015/0210574).
	Regarding claim 1, Antonneau teaches a method of treating wastewater, comprising: 
	receiving the wastewater at a ballasted activated sludge (combined fixed film and activated sludge process) (see ¶15) secondary treatment aeration basin (wastewater enters fixed film biological system) (see ¶27), wherein the ballasted activated sludge secondary treatment aeration basin (“aeration may be supplied in aerobic zones”) (see ¶27) comprises one or more zones (there will be at least one zone) (see ¶27) for biomass growth (fixed biomass) (see ¶27); 
	adding a ballast material to the wastewater (raw ballast can be added to the wastewater and ballasted solids is recycled to the fixed film system) (see ¶28 and ¶30); 
	treating the wastewater in the ballasted activated sludge secondary treatment aeration basin to produce a ballasted mixed liquor effluent (fixed film effluent) (see ¶27); 

	removing ballasted heavy solids from the ballasted mixed liquor effluent using the one or more high-rate heavy solids removal units to produce a concentrated ballasted heavy solids effluent (ballasted solids) (see ¶30) and a clarified liquid effluent (treated effluent) (see ¶30).  
	Regarding claim 5, Antonneau teaches the method of claim 1, further comprising treating the clarified liquid effluent in an effluent filtration unit, barrier separation unit, or a tertiary treatment process (“treated effluent 16 continues on to further disinfection”) (see ¶30).  
	Regarding claim 6, Antonneau teaches the method of claim 5, wherein the tertiary treatment process comprises a disinfection process (“further disinfection) (see ¶30), a high-rate clarification process, a direct filtration process, or any combination thereof.  
	Regarding claim 7, Antonneau teaches the method of claim 1, wherein the ballast material includes a natural ballast (recycled ballasted solids is generated in the process therefore is a natural ballast) (see ¶28) (a natural ballast as defined by Applicant’s specification is “Any naturally occurring ballast material within the wastewater or generated in the process of liquid or solids treatment applied to the mixed liquor to aid in treatment and settling.”, see ¶50 of Applicant’s specification).  
	Regarding claim 8, Antonneau teaches the method of claim 7, wherein the natural ballast is selected from the group consisting of: activated sludge granules, anammox granules, grit particles, struvite, vivianite, or other precipitates (recycled ballasted solids comprise biological solids impregnated or partially impregnated with ballast) (see ¶28), and combinations thereof.  
	Regarding claim 9, Antonneau teaches the method of claim 1, wherein the ballast material includes an artificial ballast (“the ballast may comprise a magnetic material”) (see ¶33).  
	Regarding claim 10, Antonneau teaches the method of claim 9, wherein the artificial ballast is selected from the group consisting of: sand, iron, iron derivatives (the magnetic ballast 
	Regarding claim 11, Antonneau teaches the method of claim 1, wherein the ballast material includes a mixture of one or more natural ballasts (recycled ballasted solids is generated in the process therefore is a natural ballast) (see ¶28) (a natural ballast as defined by Applicant’s specification is “Any naturally occurring ballast material within the wastewater or generated in the process of liquid or solids treatment applied to the mixed liquor to aid in treatment and settling.”, see ¶50 of Applicant’s specification) and one or more artificial ballasts (“the ballast may comprise a magnetic material”) (see ¶33).  
	Regarding claim 13, Antonneau teaches the method of claim 1, further comprising reducing phosphorus in the ballasted mixed liquor effluent through the addition of iron salts or polymers (polymer or flocculant 13 is added the fixed film effluent) (see ¶29 and Fig. 1) to the ballasted mixed liquor effluent to facilitate precipitation of phosphorus from the ballasted mixed liquor effluent.  
	Regarding claim 14, Antonneau teaches a system for treating wastewater, comprising: 
	a ballasted activated sludge secondary treatment aeration basin (Fig. 1, ballasted activated sludge secondary treatment aeration basin 4 (Fig. 1, fixed film reactor 4); see ¶27) adapted to receive a wastewater influent (see Fig. 1), wherein the ballasted activated sludge (combined fixed film and activated sludge process) (see ¶15) secondary treatment aeration basin (“aeration may be supplied in aerobic zones”) (see ¶27) includes one or more zones (there will be at least one zone) (see ¶27)  for biomass growth (fixed biomass) (see ¶27), and wherein the wastewater is treated in the ballasted activated sludge secondary treatment aeration basin to generate a ballasted mixed liquor effluent (fixed film effluent) (see ¶27);  
	a ballast material addition unit (Fig. 1, ballast material addition unit 9 or 23 (Fig. 1, raw ballast 9 or ballast solids 23); see ¶28 and ¶30) adapted to add the ballast material to the wastewater (see Fig. 1); and 	

	Regarding claim 17, Antonneau teaches the system of claim 14, further comprising an effluent filtration or tertiary treatment unit in communication with the high-rate heavy solids removal zone, wherein the effluent filtration or tertiary treatment unit is adapted to treat the clarified liquid effluent (“treated effluent 16 continues on to further disinfection”) (see ¶30).  .  
	Regarding claim 18, Antonneau teaches the system of claim 17, wherein the tertiary treatment unit is adapted to include a disinfection process (“further disinfection”) (see ¶30), a high-rate clarification process, a direct filtration process, or any combination thereof.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	 
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard (USPN 7,695,623) in view of Antonneau (US 2015/0210574).
	Regarding claim 1, Woodard teaches a method of treating wastewater, comprising: receiving the wastewater at a ballasted activated sludge (activated sludge) (see C1/L15-18) secondary treatment aeration basin (aeration tank) (see C8/L1-5), wherein the ballasted activated sludge secondary treatment aeration basin comprises one or more zones (there will be at least one zone) for biomass growth (“to promote growth of the biological flocs”) (see C10/L15-20);  adding a ballast material to the wastewater (“The weighted biological flocs are then sent to aeration tank 12 by line 37”) (see C7/L55-65); treating the wastewater in the ballasted activated sludge secondary treatment aeration basin to produce a ballasted mixed liquor effluent (“mixed liquor 24 in line 35…the weighted biological flocs in mixed liquor 24”) (see C8/L1-7); receiving the ballasted mixed liquor effluent at a high-rate heavy solids removal zone (secondary clarifier) (see C8/L25-30); and removing ballasted heavy solids from the ballasted mixed liquor effluent to produce a concentrated ballasted heavy solids effluent (settled sludge or weighted biological flocs) (see C8/L25-36) and a clarified liquid effluent (secondary or clean effluent) (see C8/L25-30).	
	Woodard does not explicitly teach that said high-rate heavy solids removal zone includes one or more high-rate heavy solids removal units. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the clarifier of Woodard with the clarifier of Antonneau because the simple substitution of one known clarifier means with another known clarifier means is obvious and will result in a suitable clarifier for wastewater treatment with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 4, Woodard and Antonneau teach the method of claim 1, wherein at least a portion of the concentrated ballasted heavy solids effluent is returned to the ballasted activated sludge secondary treatment aeration basin (WAS 76) (Woodward, see C8/58-63 and Fig. 1) 


Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Antonneau (US 2015/0210574) in view of Andoh (US 2011/0226693).
	Regarding claim 2, Antonneau teaches the method of claim 1.
	Antonneau does not teach wherein the one or more high-rate heavy solids removal units are selected from the group consisting of: an aerated grit removal unit, a vortex-type grit removal unit, a stacked-tray type grit removal unit, a cyclone type grit removal unit, and combinations thereof.  
	In a related field of endeavor, Andoh teaches a stacked-tray grit removal unit (Fig. 2, separator 2; see ¶30).

	Regarding claim 3, Antonneau teaches the method of claim 1.
	Antonneau does not teach wherein at least one of the one or more high- rate heavy solids removal units is a stacked-tray grit removal unit.  
	In a related field of endeavor, Andoh teaches a stacked-tray grit removal unit (Fig. 2, separator 2; see ¶30).
	Regarding claim 15, Antonneau teaches the system of claim 14.
	Antonneau does not teach wherein the one or more high-rate heavy solids removal units are selected from the group consisting of: an aerated grit removal unit, a vortex-type grit removal unit, a stacked-tray type grit removal unit, a cyclone type grit removal unit, and combinations thereof.  
	In a related field of endeavor, Andoh teaches a stacked-tray grit removal unit (Fig. 2, separator 2; see ¶30).
	Regarding claim 16, Antonneau teaches the system of claim 14.
	Antonneau does not teach wherein at least one of the one or more high-rate heavy solids removal units is a stacked tray grit removal unit.  
	In a related field of endeavor, Andoh teaches a stacked-tray grit removal unit (Fig. 2, separator 2; see ¶30).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Antonneau (US 2015/0210574) in view of Stroot (US 2013/0334112).
	Regarding claim 12, Antonneau teaches the method of claim 1.
	Antonneau does not teach wherein the ballasted activated sludge secondary treatment aeration basin includes a first zone operating under anaerobic conditions, a second zone operating under anoxic conditions, a third zone operating under aerobic conditions, a fourth zone operated under anoxic conditions, and a fifth zone adapted to re-aerate the wastewater contained therein.  
	In a related field of endeavor, Stroot teaches treatment systems (see Entire Abstract) comprising a first zone operating under anaerobic conditions (anaerobic) (see Fig. 27), a second zone operating under anoxic conditions (1st anoxic) (see Fig. 27) , a third zone operating under aerobic conditions (1st aerobic) (see Fig. 27), a fourth zone operated under anoxic conditions (2nd anoxic) (see Fig. 27), and a fifth zone adapted to re-aerate the wastewater (5th stage is 2nd aerobic or aeration basin) (see Fig. 27 and ¶105) contained therein (see §112 indefiniteness).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify method of Antonneau by incorporating the zones of Stroot because as taught by because more stages provide additional treatment (Stroot, see ¶105) and it is desirable to provide a reactor to remove nitrogen compounds, BOD, COD and phosphorus compounds (Antonneau, see ¶16).
	Regarding claim 19, Antonneau teaches the system of claim 14.
	Antonneau does not teach wherein the ballasted activated sludge secondary treatment aeration basin includes a first zone operating under anaerobic conditions, a second zone operating under anoxic conditions, a third zone operating under aerobic conditions, a fourth zone operated under anoxic conditions and a fifth zone adapted to re-aerate the wastewater contained therein.  
st anoxic) (see Fig. 27) , a third zone operating under aerobic conditions (1st aerobic) (see Fig. 27), a fourth zone operated under anoxic conditions (2nd anoxic) (see Fig. 27), and a fifth zone adapted to re-aerate the wastewater (5th stage is 2nd aerobic or aeration basin) (see Fig. 27 and ¶105) contained therein (see §112 indefiniteness).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reactor of Antonneau by incorporating the zones of Stroot because as taught by because more stages provide additional treatment (Stroot, see ¶105) and it is desirable to provide a reactor to remove nitrogen compounds, BOD, COD and phosphorus compounds (Antonneau, see ¶16).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Antonneau (US 2015/0210574).
	Regarding claim 20, Antonneau teaches the system of claim 14, further comprising a plurality of the high-rate heavy solids removal zones (“aerobic zones to supply oxygen and mixing for the reactor”) (see ¶27), wherein each of the plurality of the ballasted activated sludge secondary treatment aeration basins has one of the high-rate heavy solids removal zone associated therewith.   
	While the embodiment depicted in Fig. 1 does not show a plurality of the ballasted activated sludge secondary treatment aeration basins and wherein each of the plurality of the ballasted activated sludge secondary treatment aeration basins has one of the high-rate heavy solids removal zone associated therewith.   
	Antonneau teaches that some embodiments include a plurality of the ballasted activated sludge secondary treatment aeration basins (“one or more fixed film reactors”) (see ¶19).
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bishop (US 2015/0251938).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778    

/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778